DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “… that is shorter that the second layer” which should read “… that is shorter than the second layer.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Durcan (US 2007/0142771).
As to claim 1, Durcan discloses a parison for blow-molding into a balloon (seer abstract, 0035). The parison comprising a first tubular layer (see 0033 and Fig. 3) and a second tubular layer (see 0033, Fig. 3). Durcan further states the first layer has a different BUR than the first layer (functional modification) (see 0034).
As to claim 2, the second layer is internal to the first (see 0019, 0033).
 
Claim(s) 1, 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (US 2007/0208365).
As to claim 1, Lee et al. discloses a parison used to form a balloon through blow-molding (see abstract). The parison comprises a first tubular layer, a second tubular layer and adhesive disposed between the two layers (functional first layer) (see abstract).
As to claim 2, The second layer is external to the first layer (see abstract). 
As to claim 5, the first layer is spaced from the second layer (the adhesive between the two layers). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6-8, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2007/0208365) as applied to claim 1 above in view of Elton (US 2011/0160661).
The teachings of Lee et al. as applied to claim 1 are as stated above.
As to claim 7, Lee et al. discloses a method for forming a balloon by blow molding a first and second layer together to form a balloon. The first layer having a functional modification (adhesive). 
Lee et al. fails to teach the functional modification comprises a radiopaque strip as required by claim 3. Lee et al. fails to teach forming at least a partially radiopaque balloon as required by claim 7.
Elton discloses a multilayer balloon having a radiopaque adhesive between the two layers of the balloon. The radiopaque adhesive allows for the balloon to be imaged for placement in a patient (see abstract, 0039). Elton states the adhesive can be applied as a strip (see 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify the process of Lee et al. to include the radiopaque adhesive as taught by Elton. One would have been motivated to do so since both are directed to forming multilayered balloons using an adhesive while Elton discloses the added benefit of making the balloon visible for placement within a patient by including a radiopaque material within the adhesive. 
As to claim 4, the strip can extend from one end to the other end of the first layer (see figs of Elton). 
As to claim 6, the functional modification is added radiopacifier (as taught by Elton). 
As to claim 8, the first layer is within the second layer as taught by Lee et al.
As to claim 11, the first layer has a radiopaque strip (see Elton 0042).
As to claim 12, the entire surface of the first layer can be coasted (see 0038-0040 of Elton).
As to claim 13, the first layer can be modified by addition of a radiopacifier. 
Claims 7, 9 and 10 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durcan (US 20070142771) in view of Allex (US 2010/0234875).
As to claim 7, Durcan discloses a method for forming a balloon by blow-molding a parison (seer abstract, 0035). The parison comprising a first tubular layer (see 0033 and Fig. 3) and a second tubular layer (see 0033, Fig. 3). Durcan further states the first layer has a different BUR than the first layer (functional modification) (see 0034).
Durcan fails to teach the balloon is at least partially radiopaque as required by claim 7.
Allex discloses a balloon used from angioplasty that is formed using multiple layers an inflation layer and fiber layer. Allex stats the radiopaque layer can be applied on the outer surface of the fiber layer ( see 0045, 0056). The layer is formed in order to allow the balloon to be accurately placed inside the patient (see 0005, 0007 and 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Durcan to include the radiopaque coating on the outer fiber layer as taught by Allex. One would have been motivated to do so since both are directed to forming medical balloons while Allex further teaches including the radiopaque layer improves visualization of the balloon during implantation into the patient. 
As to claim 9, the first layer (fiber layer with radioapaque coating) is on the outside of the second layer. 
As to claim 10, Allex teaches the radiopaque material can be applied to only a working region of the balloon (see 0051). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715